      Case 1:18-cv-07359-PKC-CLP Document 57 Filed 05/13/19 Page 1 of 3 PageID #: 5842

                                                                                                                      OSEN LLC
                                                                                                                 ATTORNEYS AT LAW
                                                                                                                       WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                                 1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                      T.212.354.0111




                                                              May 13, 2019

        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        Re:       Freeman, et al. v. HSBC Holdings plc, et al., 14-cv-6601 (PKC)(CLP) (“Freeman I”)
                  Freeman, et al. v. HSBC Holdings plc, et al., 18-cv-7359 (PKC)(CLP) (“Freeman II”)
                  Bowman, et al. v. HSBC Holdings plc, et al., 19-cv-2146 (PKC)(CLP) (“Freeman III”)

        Dear Judge Chen:

              Pursuant to the Court’s May 9, 2019 Order, Plaintiffs respectfully write in response to
        Defendants’ May 7, 2019 letter requesting a pre-motion conference and a stay of Freeman II.

                Defendants misstate Plaintiffs’ position. Plaintiffs favor the application of the Court’s
        decisions on the pending motions to dismiss in Freeman I to Freeman II and III. Plaintiffs also do
        not oppose Defendants’ right to raise new, non-frivolous defenses to Freeman II and III, provided
        they move on those novel defenses now. Plaintiffs reiterate what they confirmed to Magistrate
        Judge Pollak during a status conference before they filed Freeman II and III: “[W]e have no
        objection to the defendant’s moving upon the filing [of the subsequent Freeman complaints] if
        they see an attack that they think raises some separate issue.” Nov. 7, 2018 Tr., 7:21-23, ECF No.
        211. Plaintiffs only oppose Defendants’ request to reserve those (and other) defenses to deploy in
        serial motions to dismiss if their current motions in Freeman I fail.

        Procedural Context

                On October 30, 2018, Plaintiffs wrote to Magistrate Judge Pollak informing her that
        additional plaintiffs were seeking to join Freeman I and proposing “a method for efficiently joining
        the new plaintiffs to this action in what we hope is the least burdensome way to the Court and
        parties.” See Oct. 30, 2018 Letter from M. Radine to Hon. Cheryl L. Pollak, ECF No. 185, annexed
        hereto as Exhibit 1. Because potential claimants occasionally come forward with ATA claims near
        the end of their 10-year limitations period (the U.S. military left Iraq in 2011), we proposed the
        periodic addition of plaintiffs by filing addenda to the operative complaint, followed by limited
        motions to dismiss, as necessary. 1 Despite that offer and providing Defendants with a draft
        1
                  Plaintiffs’ counsel used this process successfully in Linde, et al. v. Arab Bank, plc, 04-cv-2799 (BMC)(PK).
Case 1:18-cv-07359-PKC-CLP Document 57 Filed 05/13/19 Page 2 of 3 PageID #: 5843
 Letter to Hon. Pamela K. Chen, U.S.D.J.
 May 13, 2019
 Page 2 of 3

 amended complaint that contained no new factual allegations against Defendants or claims for
 relief, Defendants stated they could not consent to amendment because, inter alia, “the attacks
 alleged” in the proposed amended complaint “have pleading deficiencies as to which the Moving
 Defendants would move to dismiss were a motion to amend granted.” See Nov. 30, 2018 Letter
 from J. Buretta to Hon. Dora L. Irizarry, Freeman I, ECF No. 201, annexed hereto as Exhibit 2, at
 2.

         Plaintiffs therefore filed a new complaint for a large set of arguably expiring claims
 (“Freeman II”) on December 26, 2018. 2 To reduce further wasted cost and time, Plaintiffs sought
 Defendants’ consent to accept service of Freeman II through their Freeman I counsel. See Dec.
 26, 2018 and Jan. 2, 2019 emails from W. Friedman to Defendants’ counsel, annexed hereto as
 Exhibit 3. Defendants never responded, compelling Plaintiffs to serve Defendants via Fed. R. Civ.
 P. 4. See ECF Nos. 18-27 (Jan. 22-Jan. 30 filings of executed summonses).

         When the Bowman family retained Plaintiffs’ counsel arguably near the end of the
 limitations period for that family, cognizant of the recent history of Defendants’ non-cooperation,
 we brought their claims in yet another stand-alone complaint (“Freeman III”) on April 11, 2019.
 We again sought Defendants’ consent to accept service via counsel, but Defendants conditioned
 acceptance of service on our agreement to completely stay Freeman II and III, and sent Plaintiffs
 draft stipulations to that effect. See Apr. 30, 2019 email from R. Ramamurthi to A. Schlanger,
 annexed hereto as Exhibit 4, and accompanying draft stipulations, annexed hereto as Exhibit 4A
 and Exhibit 4B. Defendants recently reiterated that they will not refuse service provided Plaintiffs
 accede to their demand to stay Freeman III. See May 10, 2019 email from J. Blackman to A.
 Schlanger, annexed hereto as Exhibit 5. Plaintiffs were amenable to a stay provided Defendants
 waived their purported defenses to “the attacks alleged” in Freeman II but only “as to sufficiency
 at the pleading stage.” Apr. 30, 2019 email from A. Schlanger to J. Blackman, Exhibit 5.
 Defendants would naturally be able to raise the defenses in a motion for judgment on the pleadings
 (Rule 12(c)) or summary judgment. In the alternative, we asked that they move promptly to raise
 those defenses in order to avoid serial motions to dismiss.

        Put simply, what Plaintiffs actually seek to avoid is a stay of Freeman II and III that permits
 Defendants to strategically exploit the existence of these two additional docketed cases (filed for
 the reasons explained above) in order to retain the option to relitigate Freeman I by filing
 successive motions to dismiss if their pending motions to dismiss fail.

         Finally, Defendants’ reference to other “stays entered in similar pending ATA cases” is
 irrelevant. 3 The fact that plaintiffs’ counsel in cases that closely resemble (and were platformed
 on) our work product may be content to continue to benefit from our briefs and hope to enjoy the
 (theoretical) benefit of this Court’s rulings does not justify imposing delays on the undersigned
 counsel who filed the original cases, have briefed these issues voluminously over the past four


 2
         The statute of limitations expired on certain claims filed after January 1, 2019.
 3
           Plaintiffs’ counsel have no relationship with these cases (each adapts portions of the Freeman I complaint,
 but also differs in significant ways) or the firms that brought them, and cannot speak to any communications they may
 have had with Defendants.
Case 1:18-cv-07359-PKC-CLP Document 57 Filed 05/13/19 Page 3 of 3 PageID #: 5844
 Letter to Hon. Pamela K. Chen, U.S.D.J.
 May 13, 2019
 Page 3 of 3

 years, and whose related cases (Freeman II and III) resulted from Defendants’ refusal to consent
 to an amendment to add parties.

         Since Plaintiffs filed Freeman I in 2014 they have not been permitted to take any discovery.
 Judge Pollak’s Report and Recommendation (“R&R”) shows that Plaintiffs’ claims are sufficiently
 meritorious to proceed to discovery. Freeman, et al. v. HSBC Holdings plc, et al., 2018 WL
 3616845, *63 (E.D.N.Y. July 27, 2018) (“[T]his Court respectfully recommends that defendants'
 motions to dismiss be denied in their entirety. Not only have the plaintiffs alleged sufficient facts
 to state a plausible claim as to each of the named defendants, but the briefing has exposed many
 issues of fact, which are best left for a properly-instructed jury to decide after the parties have
 conducted discovery.”) We are concerned that Defendants will attempt to further delay this case
 and that these Plaintiffs will continue to suffer from serial motion practice without any meaningful
 progress or a path to resolution.

          In sum, we respectfully request that the Court look at the totality of the procedural history
 of this litigation, determine what, if any, additional briefing of genuinely new issues raised by the
 Freeman II and III complaints is warranted, and set a schedule for that briefing – so as to curtail
 Defendants’ planned serial motions to dismiss (if their objections to the R&R are not wholly
 adopted). Lastly, we respectfully request that the Court confer with Magistrate Judge Pollak to
 determine if the initial discovery Plaintiffs proposed (ECF No. 167, renewed at ECF No. 215)
 should be permitted to proceed at this time.

                                                Respectfully submitted,


                                                /s/ Gary M. Osen
 cc:     All Counsel
